 482DECISIONSOF NATIONAL LABOR RELATIONS BOARDPonn Distributing,Inc. and Retail,Wholesale,and De-partmentStoreUnion,AFL-CIO. Cases 1-CA-7971 and 1-RC-11860May 4, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSJENKINSAND KENNEDYOn December 20, 1972, Administrative Law JudgeWilliams Feldesman issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the General Counselfiled a brief in support of the Decision of the Adminis-trative Law Judge.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tionsBoard adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Ponn Distributing, Inc., Leo-minster,Massachusetts, its officers,agents,succes-sors, andassigns, shalltake the action set forth in thesaid recommended Order.iThe Respondent has excepted to certaincredibilityfindingsmade by theAdministrative Law Judge It is the Board's establishedpolicy notto overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions were incorrect.Standard Dry Wall Products, Inc.,91 NLRB 544,enfd. 188 F.2d 362 (C.A. 3). We have carefullyexamined therecord and findno basis for reversing his findings.2 In the absence of exceptions thereto,we adoptpro Jormathefindings ofthe Administrative Law Judge that (1) Respondent's dischargeof Carl W.Ellis did not violate Sec.8(aX3) and(1) of the Act,and (2)the statementsmade by AllanPonn,Respondent's president,at a meeting of Respondent'semployeeson November 22, 1971,were not violative of Sec 8(a)(l) of theAct.While ChairmanMiller agrees that a bargainingorder is appropriate here-in, he would,for the reasons stated in his separate concurrenceinUnitedPackingCompany o/lowa, Inc,187 NLRB 878, predicate this remedy solelyupon the extensive 8(axl) and(3) violations found herein.DECISIONSTATEMENT OF THE CASEWILLIAM FELDESMAN, Administrative Law Judge: Thesecases wereon June 27, 1972, consolidated for hearing, andon August 22, 23, 24, and 25, 1972, tried before me inLeominster, Massachusetts. In Case 1-CA-7971, the chargeand amended charge were filed on November 22, 1971, andJanuary 24, 1972, respectively, by Retail,Wholesale andDepartment Store Union, AFL-CIO, herein called theUnion; and in Case I-RC-11860, the petition seeking anelection wasfiled on November 22, 1971, also by the Union.Upon the charges filed in Case 1-CA-7971, the GeneralCounsel on June 27, 1972, issued a complaint against PonnDistributing, Inc., Leominster, Massachusetts, herein calledthe Respondent, and on August 11, 1972, and again at thehearing, amended the complaint. The Respondent filed ananswer onJuly 6, 1972, which it amended at the hearing. Asamended the complaint alleges in substance that the Re-spondent engaged in unfair labor practices in violation ofSection 8(a)(1) of the National Labor Relations Act byquestioningemployees about the Union and its adherentsand their activities, threatening employees with adverse ac-tion and otherwise intimidating them because of their unionactivities, and promising employees benefits if they wouldstop supporting the Union; engaged in unfair labor practic-es in violationof Section 8(a)(3) and (1) of the Act bydischarging employee Donald R. Dinneen on November 19,1971, and employees Raoul Mathieu and Carl Ellis on No-vember 22, 1971, because they joined or assisted the Unionor participated in other concerted activities protected underthe Act; and engaged in unfair labor practices in violationof Section 8(a)(5) and (1) of the Act by refusing to bargainwith the Union, which had majority status in the appropri-ate bargainingunit of salesmen, drivers, and warehousemenemployed by the Respondent at its warehouse, excludingoffice clerical and professional employees, guards, and su-pervisors as defined in the Act. The Respondent denieshaving committed any unfair labor practices.In Case 1-RC-l 1860 a Stipulation for Certification UponConsent Election was entered into by the Union and theRespondent on December 14, 1971, and approved by theRegional Director for Region 1 on December 16, 1971. Anelectionpursuant to the stipulation was conducted by theRegional Director on December 30, 1971, in the unit ofemployees agreed upon by the parties as appropriate andalleged asappropriate in the complaint in Case l-CA-7971,reference having been made above to theunit's composi-tion, the tally of ballots showing that in the election therewere approximately 15 eligible voters, and that 15 ballotswere cast, of which 2 were for the Union, 12 were againstthe Union, and 1 was challenged. Thereafter, on January 5,1972, the Union filed timely objections to the election whichthe Regional Director then investigated, and on March 13,1972, the Regional Director served on the parties his Reporton Objections, in which he recommended to the Board thatObjections 1, 2, 3, 4, 5, and 7 be overruled, and that, asObjection 6 raised questions which were in part identicalwith questions in Case I-CA-7971, in which he indicated203 NLRB No. 83 PONN DISTRIBUTING, INC.that a complaint would be issued, Objection 6 should beconsolidated with the unfair labor practice proceeding forhearing. In its Objection 6, the Union asserted that theRespondent, on or about November 22, 1971, the day thepetition seeking an election was filed, discharged employeesRaoul Mathieu and Carl Ellis "for union activity," and thatthe discharges and "surrounding conduct" of the Respon-dent "interfered with, restrained and coerced the employeesin the exercise of their right to have a free atmosphere inwhich to vote in the . . . election," parallel allegations beingmade in the amended charge in Case 1-CA-7971. No ex-ceptions to the Regional Director's report were filed, and onMarch 31, 1972, the Board adopted his findings and recom-mendations and ordered that a hearing be held to receiveevidence to resolve the issues raised by Objection 6, thatsuch hearing could be consolidated with any hearing inCase 1-CA-7971, and that the official conducting the hear-ing should serve on the parties a report containing resolu-tions of the credibility of witnesses, findings of fact, andrecommendations as to the disposition of Objection 6. Ac-cordingly, as earlier indicated, Case 1-CA-7971 and Case1-CA-11860 were consolidated on June 27, 1972, for hear-ing by the Regional Director.The substantive issues thus framed in this consolidatedproceeding are essentiallyrfactual, requiring appropriatefindings to be made from the evidence.Upon the entire record, after seeing and hearing the wit-nesses and observing their demeanor on the stand, and afterdue consideration of the helpful brief filed by the GeneralCounsel (the only party to submit one, notwithstanding theopportunity to present briefs expressly offered on the recordto all parties), I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTI find, as the complaint alleges and the answer admits,that the Respondent, a corporation duly organized underand existing by virtue of the laws of the Commonwealth ofMassachusetts, has maintained its principal office and placeof business at 2 Mill Street, in the city of Leominster, andCommonwealth of Massachusetts, referred to as the ware-house, and is now and continuously has been engaged at thewarehouse in the sale and distribution of soft drink beverag-es and related products; that the Respondent, in the courseand conduct of its business operations, annually causesproducts, valued in excess of $50,000, to be distributed fromitswarehouse to various enterprises, among them VictoryMarkets, each of which enterprises annually receives goodsvalued in excess of $50,000 directly from points outside theState in which the enterprise is located; and that the Re-spondent, by reason of the foregoing, is and has been en-gaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDI find,as the complaint alleges and the answer admits,that the Union is a labor organization within the meaningof Section2(5) of the Act.III.THE ALLEGEDUNFAIR LABOR PRACTICESA. General Sequence of Events; Interference,Restraint,and Coercion483Soft drink beverages sold under, the brand name "Cott"were distributed in the Worcester-Leominster-Fitchburgarea of Massachusetts by the Cott firm, itself, for some timeprior to August 1971. For these business activities in thislocale, Cott used two warehouses, one in Worcester to ser-vice that immediate vicinity, and the other in Lunenburg,Massachusetts, to service the remainder of the territory.Lunenburg is located about 8 miles east of Fitchburg, whichis north of and virtually adjoins Leominster; Leominster issituated approximately 20 miles north of Worcester. Incor-porated in July 1971, the Respondent became operative thefollowing month. Its president and "owner" is Allen Ponn,By financial and other arrangements, and under conditionssomewhat similar to obtaining a franchise from Cott, itindependently assumed, subject to some controls by Cott,the distribution in the Worcester-Leominster-Fitchburg sec-tor of products bearing the brand name of "Cott." Semioffi-cially,but in actuality nonetheless, it engaged in thisbusiness commencing in August 1971, although financialarrangements were not completed until November 1971,and the official date of the takeover was November 1, 1971.After becoming operational in August, the Respondent alsoproceeded to activate a preconceived plan to discontinuetheWorcester and Lunenburg warehouses, consolidatingtheir functions at one location, a single warehouse in Leo-minster to service the entire area. Ponn, a Boston attorney,began to withdraw from the practice of law and to learnabout and concern himself with his new venture. As timewore on, he was able more and more to increase his activeparticipation in the Respondent's affairs. Salesmen were atall times used by the Respondent to solicit and obtain fromretail food stores orders for "Cott" products, and drivers tofill and deliver these orders the morning after their receipt.After a while the Respondent also utilized the services ofone person to drive a tractor-trailer to pick up such productsat two Cott factories in Massachusetts, to transport them tothe Respondent's Leominster warehouse, and to spend theremainder of his time "taking care of" the warehouse prop-er, including the work of inventory control. Salesmen weregenerally responsible for the presentable appearance of"Cott" products and the shelves allocated to the Respon-dent in the various stores, and drivers for any money paidto them by the stores for delivered goods.Before Ponn "bought" the enterprise, George R. Spinneywas "running" the Lunenburg warehouse for the Cott con-cern. Afterward, Spinney as he testified, was employed bythe Respondent as its sales manager, and "to familiarize[Ponn] with the routine of running the soft drink distribut-ing" business. He was the overseer of the salesmen, drivers,and warehousemen employed by Respondent-in short, allthe Respondent's personnel, excluding clerical employees-and it was "indicated" to him that he "had the right to hireand fire." The Respondent admits that Spinney was at allmaterial times its agent, and a "supervisor" within themeaning of Section 2(11) of the Act.Joseph Bissonnette was employed by the Respondent to 484DECISIONSOF NATIONAL LABOR RELATIONS BOARDshare Spinney's duties in "overseeing the territory." He andSpinney were, as Spinney further testified, "to learn thewhole territory and this way here, there would be two of usto cover . . . it's a large territory; it goes almost from NewYork border to Ayer, to New Hampshire border and to theConnecticut border. It encompasses quite a bit of territory."Although Spinney insistedBissonnette"had nothing what-soever to do with the drivers," or other workers, he conced-ed thatBissonnettewas "helping in the Worcester area asfar as coming in the morning and running out the Worcesterslips and making sure that, you know, the Worcester orderswere put out properly and delivered properly," and that hehad Bissonnette"check on the area down there [Worcester]to make sure that things were running right." Spinney addi-tionallytestifiedthatRaoul Mathieu was hired to takeBissonnette's "place asa salesmanand he [Bissonnette] andIwould go to work together in the stores and to try to getmore space"; and that he and Bissonnette "were to worktogether and you know, try and improve our position in thedifferentstoreswhich in Worcester he did. There were a fewstoresthat we had little space in it and Mr. Bissonnette, youknow, worked so we could have more space and it was, youknow, very helpful to the organization." Furthermore, thereis evidence that after the establishment of the single ware-house at Leominster,Bissonnetteand Spinney-as well asthe trailer-tractor driver in charge of the warehouse prop-er-checked truck loadings to assure the proper completionof orders and to prevent the unauthorized taking of goods.Also, Spinney admitted thatBissonnettehad recommendedMathieu's employment by the Respondent, and that Ponnhad acted in substantial part upon that recommendationand engaged Mathieu. In fact, the record discloses that itwas Bissonnettewho officially advised Mathieu that he washired. The record also shows thatBissonnetteinstructedMathieu and made changes in his work, and, 30 days afterMathieu's initialemployment, effectively dissuaded Ponnfrom discharging Mathieu. Mathieu, it is clear, regardedBissonnetteas "the boss." It appears, moreover, that Bis-sonnette distributed paychecks to the employees, a functionSpinney also performed, joined with Spinney in instructingone employee to take over the route of another, directed atleast driver Carl Ellis in the manner of loading his truck, andwas asked by Ponn to mollify atleast onestoremanagerwho allegedly registered a complaint about the way his storewas beingserviced by the Respondent. Contrary to theRespondent's contention, I find thatBissonnettewas, likeSpinney, a "supervisor" as defined in Section 2(11) of theAct, and anagentof the Respondent. For it is plain fromthese facts thatBissonnettehad authority, "in the interestof" the Respondent, "effectively to recommend" the hiringof employees, and "to assign" as well as "responsibly todirect" other employees, within the meaning of Section2(11); and that he was in any event vested with substantialmanagerialpowers generally and in his relations with otheremployees, being viewed by them and by management as asuperior and spokesman for the Respondent. On the latterpoint, seeRamar Dress Corp.; Samuel Todaro Individually,175 NLRB 320, 329 (1969), and Board and court casestherein cited. (Before the election of December 30, 1971, theUnion and the Respondent agreed in writing thatBisson-nette wasnot a supervisor within the meaning of the Act,was eligible to vote, and would not be challenged at anyconducted election. But this agreement, to which the Boardwas not a party, cannot override or detract from the objec-tive record facts I have found and the legal conclusions thatnecessarily flow from those facts.)During the transitional period of the Respondent's opera-tions, communications between Ponn and hismanagerialstaff leftmuch to be desired, as did communications be-tween managementand the rank-and-file employees. Someof the employees unsuccessfully attempted to learn withgreater certainty about working conditions and to discusstheir improvement with management. Dissatisfied, the em-ployees began to talk of bringing in a union. EmployeeDonald R. Dinneen, around October 22, 1971, spoke tofellowsalesmenRaoul Mathieu and Walter Ryan,suggest-ing "it's about time we got a union." They agreed with thissuggestion.And in the next few days Dinneen spoke to anumber of the drivers, including Carl Ellis, about estab-lishing a union at the warehouse, and he obtained theirassentto such a movement. From the beginning, Dinneenwas the leading figure in the union activity of theRespondent's employees. He communicated with officialsof the Union, securing from them union literature and alsounion membership application cards with blank spaces forcompletion by the employees, the printed part of the cardsauthorizing the Union to represent them in collective bar-gainingwith the Respondent. He proceeded to distributethe cards to the employees. In addition to completing andsigning hisown card, he handed cards directly tonine em-ployees and indirectly to a 10th worker. He was responsibledirectly or indirectly for 10 of the 11 cards introduced bythe General Counsel and received in evidence in this case.All the cards admitted in evidence were completed by therecipients (only one, Gerald Kilcoyne's, although otherwisefilled in by him, his name being printed by him in theappropriate blank place designated "NAME (PRINT),"was not signed in the space calling for the employee's writ-ten,unprinted"Signature")betweenNovember 11(Kilcoyne's was completed on November 11 or 12) andNovember 19, 1971. Most of these cards were signed by theemployees on November 12. As later indicated, the Uniondemanded recognition of the Respondent on November 19,1971, at which time the Union had a card majority in theappropriate unit of salesmen, drivers, and warehousemen.After Dinneen communicated with the Union, some ef-forts were made on more than one occasion towards holdinga union meeting of the Respondent's employees; finally,sucha meetingwas definitely arranged for Friday, Novem-ber 12, 1971. On the night before, that of November 11,Dinneen,Mathieu, and Spinney were having a few drinkstogether at the same table at the Beef and Beer, a restaurantand bar located not far from the Respondent's Leominsterwarehouse, when Dinneen, after privately discussing thematter with Mathieu away from the table, decided to tellSpinney of the attempt of the employees to unionize. AsDinneen testified, he presently informed Spinney at the ta-ble and in the presence of Mathieu that "we were trying toform a union at Ponn Distributing." He further testifiedthat, after some additional conversation, Spinney inquired,"Who is we?" and that he responded, "I have just abouteverybody signed up." In his testimony, Spinney conceded PONN DISTRIBUTING, INC.that one night in November at the Beef and Beer,after hehad made a"gesture" to leave and Dinneen or Mathieuasked him to stay because "they wanted to discuss some-thing with"him, Dinneen told him while Mathieu was pres-ent that "We'regoing to start a Union at PonnDistributing."But Spinney denied that he asked who wasconcerned.Before this denial,however,Spinney also testi-fied,"Idon't recall what I said after" Dinneen's remarksabout starting a union.Mathieu,moreover,in large partsubstantiated Dinneen's version of this conversation withSpinney.Inthesecircumstances-andbaseduponDinneen's generally favorable demeanor on the witnessstand-I credit Dinneen's testimony to the effect that Spin-ney asked him who was involved in starting the Union andthat he replied that he had"signed up"virtually all theemployees.It is not disputed that during this conversationSpinney indicated that he would not tell Ponn about theemployees'union activity.Carl Ellis testified that the next morning, at the ware-house,Spinney spoke to the drivers,including Ellis, who"were sitting in the office,"asking,"Well, what's the storyabout the Union?"and that,when"everybodyjust deniedit," Spinney commented, "Well, there's no need to deny it.Iwas with Dinneen last night and he told me about it,"adding, "I hope,in a way,you do get a union in because itwillmake my job easier."Dinneen testified that when hearrived at the warehouse later that morning a number ofemployees were present and driver Daniel Foley asked him,"What the hell are you trying to do?" and advised him that"Spinney already talked to us about the union."Accordingto Dinneen,he then inquired,"What do you mean?" andwas informed by the employees that Spinney"told us thatyou told him and we denied any knowledge of the Union."Also, according to Dinneen,Spinney later spoke to himalone and said that he,Spinney,had not told Ponn aboutthe Union but had talked"to the boys[about the Union]this morning and they all denied knowledge of it,"and thatitwas therefore"my [Spinney's] conclusion that you [Din-neen] are either a troublemaker or an instigator."Spinneyadmitted addressing the driversthe day afterhis conversa-tion with Dinneen and Mathieu at the Beef and Beer (al-though he fixed the date as November 5 rather thanNovember 12), and that he "said something to the effectthat I understood we were going to go Union.And I, youknow,Iwanted them to think of both sides before they didanything.You know, either way.And that was the extent ofthe conversation."Ihave already observed that Dinneenimpressed me favorably as a witness.Moreover,there is nospecific denialby Spinneyof Dinneen's testimony concern-ing their private conversation that morning.Ithereforecredit that testimony.Ialso credit Dinneen's testimony ofwhat the drivers told him on his earlier arrival that morningof Spinney's remarks to them.All of Dinneen's testimonyof what occurred that morning strongly substantiates Ellis'as to what was said to the drivers by Spinney before Din-neen arrived.Spinney,furthermore,admitted broaching thesubject of the Union to the drivers.In the light of all thesefacts,Icredit Ellis'version of Spinney's remarks to thedrivers on the morning of November12, 1971.Following his conversation with Spinney that morning,Dinneen left the warehouse and proceeded to work on his485route.Later that same day,November 12, at about 4:15p.m., Dinneen returned to the warehouse.He testified thathe and Ponn then talked about some business matter, andthat in the course of their conversation Ponn said, "By theway, give me a union card."Dinneen testified further thathe denied having any knowledge of union cards;that Ponnthen remarked"We'll have no secrets in this place. If youwant to have union cards put them up on the board,"refer-ring to a blackboard known as the bulletin board;that Ponnadded, 'I'll sign one.I'llwelcome a union";and that Din-neen again denied any knowledge of the matter.Both Math-ieu and Ellis testifiedthat they overheardPonn speaking toDinneen and they substantially corroborated Dinneen's tes-timony.Ponn squarely denied asking Dinneen for a unioncard or stating that cards should be posted on the bulletinboard.Dinneen's testimony is corroborated and I havefound him to be a credible witness.From my observationof Dinneen and Ponn while they were testifying,moreover,I am of the opinion that of the two Dinneen was the moreaccurate and dependable witness.Ponn volunteered testi-mony,answering quite frequently beyond the questionasked,and seemed to exaggerate circumstances to favor theRespondent's cause.Based upon all the above consider-ations,I credit Dinneen's testimony of his conversation withPonn at the warehouse on the afternoon of November 12.After this conversation with Ponn,Dinneen sought outSpinney at the warehouse for hispay, whichwas due thatday. Spinney paid him and,according to Dinneen, re-marked that he had not told Ponn about the Union, that"somebody else told him[Ponn] this afternoon."Again,according to Dinneen,Dinneen asked Spinney,"Did youdiscuss it?"and Spinney answered,"Yes, we discussed itand we both agreed that we will welcome the union as wewould save money."Spinney did not directly contradictDinneen's testimony about this conversation with him at thewarehouse on the afternoon of November 12, although hetestified that he and Ponn did not talk of the Union untilDecember, when Ponn mentioned that an election wasgoing to be conducted,and that he did not discuss theUnion with Dinneen"that night."As subsequently indi-cated,Dinneen testifiedto a furtherconversation with Spin-ney about the Union later"that night,"at the Beef and Beer,and it was in this contextthat Spinneydenied talking toDinneen in regard to the Union.In view of the foregoing,and for reasons already set forth relating to Dinneen's credi-bility as a witness,I credit Dinneen's testimony concerninghis conversation with Spinney at the warehouse on the af-ternoon ofNovember 12.A union meeting of the Respondent's employees hadbeen scheduled for the night of November 12. By prear-rangement at the warehouse at quitting time employeesgathered at the Beef and Beer in advance of the meeting.Soon after work,Ponn and Spinney also arrived at the Beefand Beer. Apparently because the departure of the employ-ees might have caused Ponn and Spinney to conclude thatthe employees were concertedly engaged in some unionactivity,itwas decided(by Dinneen and another personconnected with the Union)to cancel the union meeting. Onentering the Beef and Beer,employees Mathieu and Ryanencountered Supervisor Bissonnette in the Company ofThomas Cooney,the district supervisor for the Cott con- 486DECISIONSOF NATIONAL LABOR RELATIONS BOARDcern, who, as Ponn testified, occasionally forwards reportsto Ponn on the work of the Respondent's employees in thestores that they service. According to Mathieu's undeniedtestimony, which I credit, Cooney, in the presence of Bis-sonnette, told Mathieu and Ryan that they were "ass holes"for "wanting to get a union into Ponn Distributing." Din-neen testified that, in the course of that night at the Beef andBeer, Spinney approached him while he was seated withEllis and asked him, "Are you still going to go through withthe Union"; that he answered in the affirmative; that Spin-ney said, "You know of course, you're making a mistake";that, in response to questions from him, Spinney avowed"we're going to save money," and "we'll put in a time clockand the drivers when they get through early in the wintermonths will have to punch this clock and they will have togo home instead of gettingpaid for the full day as they donow"; that Spinney further stated "By the way, Ponn couldhave fired you many times. . . . Are you still going to gothrough with the Union?" and that at this juncture Ellisintervened because the conversation was "getting loud" andtoldDinneen to "sit down with [Ellis] or go home."Dinneen's testimony was generally corroborated by Ellis.Spinney denied discussing the Union with Dinneen orpressing Dinneen about the Union that night, and he testi-fied specifically that he never "mentioned" to Dinneen thatDinneen was making a mistake "by supporting the Union."But he acknowledged, immediately following this testimo-ny, that he recalled asking Dinneen, in effect, "if he [Din-neen],was goingto go through with the Union," but that he,Spinney, did not "know if it was this particular night ornot." I credit Dinneen again, and find that on the night ofNovember 12, 1971, Spinney, at the Beef and Beer, made allthe remarks to which Dinneen testified.Mathieu testified that on the same night at the Beef andBeerhe approached Ponn while Ponn was at the bar andasked him what he thought "of getting a Union in"; thatPonn replied that "it was a good idea" because "he wouldnot have to pay [the employees] for hours that [they] didn'twork"; that Mathieu replied that "we're not getting enoughmoney now as it is for the hours that we're working .. .we've all got problems. . . . Especially me, you know, I'vebeen more or less bellyaching"; and that Ponn rejoined,"Don't worry, we'll take care of you." Ponn denied speakingto any of the employees that night about the Union ortellingMathieu he thought that the Union "was a goodidea." The tenor of Mathieu's testimony regarding Ponn'sremarks is consistent with that of Dinneen's concerningSpinney's comments, making it not unlikely that Ponnspoke to Mathieu substantially as Mathieu testified. In thesecircumstances-and in view of what I have concludedabove generally with reference to Ponn's credibility-IcreditMathieu's testimony of Ponn's utterances to him onthe night of November 12 at the bar of the Beef and Beer.In doing so, I have considered employee Donald Simonds'testimony that, to his recollection, Ponn that night did nottalk to anybody about the Union while Ponn was seatedwith othersat a table,finding it not to be in direct conflictwith Mathieu's.Finally, a union meeting of the Respondent's employeeswas successfully held on the night of November 18, 1971, atthe Union's hall. Including Dinneen, seven or eight employ-ees attended, and one, John Lewandowski, then and theresigned a unionauthorization card and returned it to RalphLeMay, the Union's business agent. Also, another employ-ee, Scott Thatcher, delivered his card, which he had previ-ously received and signed, to LeMay. It was determinedthat, because the Union "had the appropriate number ofcards," LeMay would visit the warehouse the next day, atabout 4:30 p.m., to demand that the Respondent recognizethe Union as the bargaining representative of its employees.Dinneen, the next day, Friday, November 19, 1971, fin-ished servicing his route, except for one store, and arrivedat the warehouse at about 4 p.m., advising Spinney that asthe store "was on the way home" he would "take care of[his] paper work and then . . . catch it on the way home."Spinney approved and they engaged in a discussion of somebusinessmatters.Dinneen credibly testified, and I find,notwithstanding Ponn's denials and his other opposing tes-timony, that Ponn interrupted and said to Spinney, "Askhim about the meeting"; that Spinney commented, "Well,the fellows have got to have some secrets sometimes"; that,later,when he, Dinneen, approached Ponn for his paycheck,Ponn inquired, "What about this meeting last night?"; thathe denied "any knowledge of any meetings"; that Ponn thenasked "Would you bet your paycheck double or nothingthat you know about this meeting?"; that he answered "Nosir, I wouldn't"; that Ponn handed him his paycheck andremarked, "Remember what I told you about secrets in thisplace," presently directing him to be "in this office on Mon-day afternoon after you finish your route," and stating "youand I are going to sit down and have a serious talk"; andthat he said "Yes, sir," and left.As Dinneen further credibly testified, he then went to thewarehouse parking lot, where he gave an employee, RonaldHurd, a union authorization card, which Hurd signed on thehood of his car and returned to Dinneen. LeMay arrived atthe warehouse, as planned, at about 4:30 p.m., and in theparking lot Dinneen informed him that he had again beenquestioned by Ponn. LeMay credibly testified on cross-ex-amination that Dinneen also informed him that Ponn "told[Dinneen] that he wanted to talk to him on Monday af-ternoon when he finished his route." The composite credibletestimony of LeMay and Dinneen indicates, and I find, thattogether they then went to the loading dock, where Dinneenintroduced LeMay to Ponn, and LeMay told Ponn "thereason he was there was to ask for recognition" of the Unionas it "had the majority of his employees signed up"; Ponnasked for time to consider the demand, but LeMay assertedthat if he did not receive an answer he would file a petitionfor an election the following Monday morning; Ponn point-ed to Dinneen and declared that LeMay could not "file for"or "count" Dinneen as Dinneen no longer worked for theRespondent;LeMay asked Ponn if Dinneen was being firedfor union activity; Ponn replied in the negative, claiming hehad been dissatisfied with Dinneen's work forsome time;and LeMay ended the exchange by affirming that on Mon-day morning, November 22, 1971, he would file unfair laborpractice charges for Dinneen and a petition for an election.On November 22, 1971, the charge in Case 1-CA-7971 andthe petition in Case 1-RC-11860 were thus filed with theBoard. In this period in November, the Respondent alsodischarged Mathieu and Ellis. The details of the discharges PONN DISTRIBUTING,INC.487of all three employees,allegedby the GeneralCounsel tohave been violative of Section 8(a)(3) and(1) of theAct, areconsidered below.It should be noted that Ponn's testimonyof what occurred on November 19, 1971, when LeMay re-quested him to recognizethe Union,is not substantially atvariance with the testimonyof LeMay andDinneen,exceptinsofar as the matter of Dinneen and his termination areconcerned,and the time Dinneen andLeMay appeared,Ponn claiming they came to the warehouse after 5 p.m.,"closing" time.Ponn testified that he askedLeMay,refer-ring to Dinneen, "What's he doingwith you.He's been firedanyway"; and that LeMayreplied,"We're not worriedabout that.I'll take careof that." The implicationsof Ponn'sversion are that,consistentwith othertestimony he gavethat Dinneenhad previously been told hewas discharged,he, Ponn,was informingLeMay andDinneenof that pastevent, and thatLeMay respondedin such manner as toindicate he knewthatDinneen hadalreadybeen separated.The sense of the testimonyof LeMay andDinneen is quitethe opposite:it is to the effect thatthey becameaware thatDinneen was dischargedat the verymoment of Ponn's re-mark and not before;for them this was the first announce-ment of Dinneen's termination.Ihave creditedall theirtestimony,and not Ponn's, for theirs is mutually corrobora-tive in substantial respects,I have earlierfoundDinneen tobe a more reliable witness than Ponn,and theirs is in harmo-ny withother credited testimonywhich theyoffered.For some timethe employees,as earlier noted,had beenasking questions about their existing working conditionsand benefits without receivingcompletelysatisfactory an-swers on the actual state of affairs.On thenight of Novem-ber 22,1971, Ponn addressed the employees as a group atthe warehouse.Accordingto Spinney,about 2 weeksbefore,he had suggested such a meeting to Ponn for the purpose ofinforming the employees"of what theydo have." Ponntestified that "it was time to clear the air"and his "initialcomments"to the employeeson November 22 were that the"meeting was called to clear the air to get this issue ofworking conditions and benefits straightened out." He alsotestifiedthat he describedthe benefits that "were in exis-tence"at the warehouse,including a program of medicalinsurance,a plan for the improvementof truckmaintenanceand repair,and a system of periodic 6-month review ofsalaries to determine merit increases.He further testifiedthat hementionedthere would be a Christmas party thatyear, indicating also in his testimonythat he had previouslyinformed the employees that such a celebration was plan-ned. The GeneralCounsel contends that in fact all four ofthese matters were new benefits freshly announced to theemployeeson November 22, the day the Union filed thepetition for an election,and after the Respondent acquiredknowledge of the employees'organizational activities, andfor these reasons contravenedthe Act.I am satisfied, how-ever,from Ponn's testimony,which in this respect is notdirectlydisputedby evidence of record, and which is sub-stantiatedby a check for $500, dated November 1, 1971,drawn byPonn,made payableto an insurancecompany,bearing on its face the notation"Med Insur," and cancelledand marked"Paid" by the bank on whichitwas drawn, thatwhether or not there was, as Ponn claimed in his testimonyand announcedon November 22, a medicalinsurance pro-gram in full operation on November 1, Ponn had by No-vember 1 at least taken steps effectively to set such a pro-gram in motion.Significantly,thiswas before any provedknowledgeby theRespondent that its employees were start-ing a union.I am also persuadedby Ponn's testimony andthe record that,if only because of a desire to protect andfurther the Respondent's business interests,and apart fromany benefits that might have devolved upon the employees,Ponn had taken affirmative measures,before he gained anyknowledge of union activity,to remedy an obviously defi-cient and time-consumingmethod oftruckmaintenanceand repair that was being used by the enterprise from whichthe Respondent leased its trucks under a contract,by regis-tering complaints and entering into discussions with thatenterprise with the objective of inducing it to make suitablearrangements for the servicing of the trucks locally,insteadof 60 miles away,in or close to Boston.Although employeeWalter Ryan testified that Ponn said on November 22 "hewas going down. . .the next day. . .and speak about anew contract"with the truck-rental company,this does notfrontally contradict Ponn's testimony that he had been en-gaged in negotiations with that firm before November 22,indeed in October,about a different and more efficientprocedure for servicing the trucks.As for the mention of aChristmasparty,assuming it was not referred to earlier thanNovember 22, this was to be the first Christmas after theRespondent's formation,and all that Ponn proposed todo-and his announcementcould hardlybe said to havebeen unseasonable-was to follow a nearly national anduniform practice established among American businessconcerns.Perhaps the matter of the periodic wage or salaryreview is something different.Ponn admitted on cross-ex-amination that no written material relating to this policywas ever posted or distributed to the employees. But hetestified without explicit denial that,at an October meeting,he had told the employees,some of whom might not haveattended because of illness or other reasons,of his plan toreview salariesperiodically.His testimony is not improba-ble, and I credit it,as the Respondent was still in its forma-tive stages, and a personnel practice of periodic salaryreview devoid of detail and definite commitment to raisescosts little and is rather commonplace.On the whole, therelevant testimony of Ponn and Spinney fails to support theGeneral Counsel's case respecting that part of Ponn'sspeech dealing with salaries or wages-indeed,any part ofthat speech.Putting aside that testimony,the only otherpositive evidence on the subject of a salary or wage reviewor "increase," announced by Ponn on November 22, whichthe General Counsel is able to cite in his brief to sustain hisposition,is the testimony of Walter Ryan that Ponn ob-served in his addressthat "we had all gotraises since he tookover and that things would get better and that's about it."This testimony is insufficient to establish,as the GeneralCounsel argues in his brief,that Ponn on November 22"held a meeting of all employees and promised them . . .wage increases."Ryan,who appeared to me to be a straightforward wit-ness,also testified that,on the morning of December 2, afterunion efforts in which he was involved to place a picket linein front of the warehouse had been abandoned,and he hadpresently entered the warehouse,Ponn approached him and 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDasked, "what was[his] problem"; that hereplied,"Money.... That's my problem";thatPonn thenoffered him "anadvance,"pointing out that he, Ponn,had previously givenother advances. . .to men who've needed them,"and add-ed "I'll give you an advancetowards yourraisein Febru-ary"; thatthis was "the first time" he, Ryan, "had heard ofany raisein February"; and thathe informed Ponn that "Ireally didn'twant it becauseIwouldeventuallyhave to payit backsomehow,"and also stated, "I couldn't afford it .. .any money."Ponn admitted having a conversation withRyan onDecember 2, knowing he came from"the picketline," and that he, Ponn, approachedRyan and offered himan advance.Ponn testified thatRyanwas frowning andsighing and this led him to askRyan whatwas wrong; thatRyan answered thathe had "moneyproblems,bills, over-due bills and things like that"; that Ponn said"if he wantedan advance on his salarythatall hewould haveto do is askme"; and that Ponn indicatedto Ryan thathe had givensuch advances to other employees.Ponn furthertestifiedthat he had made it a practice in deserving cases to advancemoneyto employees on their salaries.Underall the circum-stances,includingmy favorable view of Ryanas a witness,my previousfindings concerning Ponn'scredibility whenhis uncorroborated testimony came into substantialconflictwith thetestimonyof others,and Ponn's admissions that heknewRyanhad come from"the picket line," he had ap-proached Ryan,he hadintroduced the subjectof advances,and, unsolicited,he had offered one toRyan,I credit Ryan'sentire version of theirconversationof December 2.To sum up fromthe foregoing findings, and toelaborateupon them somewhat,I concludethatSpinney'sinquiry ofDinneen on the nightof NovemberI1 as to who was in-volvedin the organizationalactivitywas in the circumstanc-esa natural and expectablereaction toDinneen'svolunteered and unheralded informationover some drinksthat theemployees were forming a union,and as such wasnot intendedto and didnot otherwise interferewith, re-strain, or coerce employees within the meaning of Section8(axl) of the Act.Nor, for reasonsalreadyrevealed to aconsiderable extent above,do I find that Ponn's referencesin his address of November 22 to a medical insurance pro-gram,a truck-servicing improvement plan, aperiodic salaryreview system, and a Christmas party, in any respect violat-ed Section 8(a)(l) ofthe Act.A medical insurance programand truck-servicing improvement plan were at least sub-stantiallylaunched bythe Respondent beforeNovember22, and before any establishedknowledgeby the Respon-dent of the employees'union activities.Contrary to theGeneral Counsel's contention,moreover, there is insuffi-cient evidence to warrant the conclusion thatPonn on No-vember 22promisedthe employeeswage increases (thecomplaint alleges and the evidence falls shortof estab-lishing that on orabout November 22 Ponn "promised em-ployees . . .wage increasesif the employeesceased tosupport theUnion.")Furthermore, it appears that mentionof a planof periodic wage or salary review had already beenmade inOctober, also prior to any proved knowledge by theRespondent of its employees'attempts at self-organization.And, as tothe Christmasparty,ithas beenshown abovethat the Respondentmerely indicated at an appropriatetime-shortly beforethe firstChristmasin its lifetime-thatitwas going to join the ranks of many other Americanbusiness establishments and adopt their custom of celebrat-ing the holiday season with a social affair.But I find that the Respondent in other ways did trespassupon Section 8(a)(1) of the Act by interfering with, re-straining,and coercing its employees in the exercise of therights guaranteed them in Section 7. Spinney's query of thedrivers about the Union on November 12, and his almostsimultaneous remarks to them that there was no need todeny the union activity and that his job would be madeeasier if a union were installed at the warehouse were intimi-dating and calculated to restrain and coerce the employeesin their self-organizational efforts.Also Spinney's com-mentslater that day to Dinneen that he had talked "to theboys" about the Union and "they all denied knowledge ofit," and thus Dinneen was"either a troublemaker or aninstigator,"were designed to frighten and deflect Dinneen,the leader and most energetic of the employees active onbehalf of the Union,and thus to restrain and coerce him andothers in their union pursuits.Similarly, Ponn on that sameday subsequently intimidated and threatened Dinneen, inthe earshot of other employees,coercively seeking to deterhim and his fellow workers from their protected union activ-ity by asking him for a union card and proclaiming therewould be no "secrets"about such cards.Again that daySpinney, in further remarks to Dinneen,restrained him inthe exercise of his rights to join and assist the Union bystating that he,Spinney,and Ponn had discussed the Unionand they would welcome the Union as they"would savemoney,"thereby threatening to reduce the monetary bene-fitswhich the employees were receiving if the Union wereto be brought into the warehouse. And that night Spinneyonce more interfered with and coerced employees in theexercise of their Section7 rights bypersistently asking Din-neen, while Ellis was also present,if he was "still going togo through with the Union,"informing Dinneen he was"making a mistake,"threatening a cutback of favorableworking conditions of the drivers, and indicating Dinneenwould be discharged if he insisted on continuing his organi-zational efforts by juxtaposing the comment"Ponn couldhave fired you many times" with the query "Are you stillgoing to gothrough with the Union?" That night Ponn ina conversation with Mathieu used a"carrot and stick" ap-proach by avowing he, Ponn, would "take care of" Mathieu,when Mathieu stated he had"problems,"after first threat-ening to withdraw employee benefits if the attempt at un-ionization were successful by not paying employees forhours they did not work.On November 19, Ponn continued the campaign of har-assment and intimidation by twice seeking to learn fromDinneen of the union meeting the night before,remindingDinneen of what he,Ponn, had earlier said about"secrets,"and directing Dinneen to appear at the office on November22 for "a serious talk."This was not yet the end of the Respondent's unlawfulinterference with the employees in the use of their statutori-ly protected right to engage in union activity. Ryan, enteringthe warehouse on December 2, almost directly from a picketline (a picket line which had not been completely erectedand had been withdrawn),as Ponn well knew, was soon metby Ponn, asked by Ponn what his "problem" was, and of- PONN DISTRIBUTING, INC.489fered byPonn an advance against a February wage raisealso then and there offeredby Ponn.I am convinced thatthe plain import of Ponn's conduct was the offer of a rewardto Ryan in return for Ryan's cessationof activityon behalfof the Union.By all the foregoingbehaviorof Ponn and Spinney, theRespondent,I find,violated Section 8(a)(1)ofthe Act.B. The Discharges of Dinneen,Mathieu, and EllisDonald Dinneenwas employed by the Respondent as asalesman from the time the Respondent succeeded the Cottfirm in August1971. AsDinneen testified,he "was therewhen Mr. Ponn took over in August." Dinneen was dis-charged on November 19, 1971. He testified,and I find, thathe was commended by Ponn and Spinney for his good work,by Ponn in the last week of his employment.Ponn admittedpraising Dinneen early in his employment in order to "moti-vate" him, but denied doing so later.I have credited Din-neen,as I did on previous occasions,and for the samereasons,which have already been explained.Icredit himagain below,with respect to other critical matters,when histestimony and Ponn's conflict,and in the process I havetaken into consideration and evaluated not only the testi-mony of Ponn but also that of others offered to corroboratePonn.My findings concerning the discriminatory nature ofDinneen'sdischarge are largely premised on Dinneen'scredited testimony.During his employment,Dinneen recalled some oral criti-cism from Ponn,specifically one instance in the week pre-ceding his discharge,when Ponn mentioned that advertisinglabels he and Gerald Kilcoyne,who was touring his routewith him and later became his replacement,had affixed tobottles were placed on them "slightly crooked."He furthertestified,and I find,that he never received"formal" or"written" warnings or criticism from any of his supervisors.Ponn testified,however, that store managers frequentlycomplained to him of Dinneen'swork and that his ownobservations led him to conclude that Dinneen was highlyincompetent.These complaints and observations were al-legedly based on the "messy"condition of "Cott" productsand the shelves on which they were placed in stores allocat-ed to Dinneen,a condition caused chiefly by sticky sodafrom leaking cans or broken bottles and dislodged labels,and on "bare shelves" reflecting that orders there for theasking were not solicited or taken and that valuable storespace went unused.Ponn also claimed that Dinneen "lied"to him by not working on Saturday as he had promised.Ponn testified that he discharged Dinneen for all these rea-sons,at about 2 p.m., on November 19, 1971, then inform-ing Dinneen of his discharge,but only after first tellingDinneen on October 22,1971, that he had "no further use"for him because he was a"lying double crosser" and thatKilcoyne was to travel with him and later take over hisroute,and subsequently notifying Dinneen on November12, 1971, that he would be separated on November 19 inaccordance with a policy he, Ponn,had inaugurated of giv-ing I week's "grace"or notice of termination to employeesbefore they were in fact severed.Dinneen denied that hehad been told anything by Ponn of his discharge before the4:30 p.m. episode of November 19, 1971, which has beenrelated and found above. I credit his denial,noting, amongother things,that Spinney,the Respondent's sales manager,testified that he was not consulted by Ponn about Dinneen'sdischarge; that he first learned of the event from Dinneenhimself, on November 22, when Dinneen returned to thewarehouse to hand over his route books and receive his finalpay; that he, Spinney, had no knowledge of a companypractice of giving 1 week's notice of termination to employ-ees about to be separated;and that he could not"`recallhearing anything about" 1 week'snotice to Dinneen (orMathieu or Ellis).ThatDinneen was precipitately dis-charged on November 19 at the height of union activity isalso confirmed by the following evidence:Kilcoyne,Dinneen'sreplacement,was on November 19 in theRespondent's employ for merely 1 month,but Ponn con-ceded in his testimony that "at least 60 days" are required"to learn how to be a salesman";Kilcoyne's license to drivea motor vehicle in Massachusetts was suspended by theState on October 21 for a period of 90 days because of hisrefusal to submit to a chemical test in relation to chargesagainst him for violation of the State'smotor vehicle laws,making itnecessary,as Ponn wasundoubtedlyaware, whenhe discharged Dinneen,thatKilcoyne be driven onDinneen's route by his,Kilcoyne's, fiancee,a nurse whoworked a night shift from 12 midnight to 8 a.m., and thenchauffeured Kilcoyne during the day, a procedure whichSpinney admitted in testifying was not "good business prac-tice,but under the circumstances it had to be done," the"circumstances being,as Spinney further admitted,that helearned on November22 thatDinneen had been fired andhad no one available to service Dinneen's route other thanKilcoyne or himself.Ponn's testimony regarding Dinneen's supposed short-comings as a salesman I find to be similarly overdrawn. Itisnot without significance that no store manager or otherstore official was called by Respondent as a witness to cor-roborate Ponn.Spinney testifiedthatPonn spoke to him onthree occasions about Dinneen's work.On one,which sup-posedly involved a leaking can whose contents spilled onothers on the shelf,Spinney testified that he pointed out toPonn that it could have occurred immediately after Din-neen had left the store in question,and that he urged Ponnto give Dinneen"the benefit of the doubt"; on another,which allegedly concerned a serious complaint about ser-vice from an executiveof VictoryMarkets,one of theRespondent's very important customers,all of whose storeshad been assigned to Dinneen as part of his route,Spinneyrevealed in his testimony that he had not been in favor ofallocatingallVictoryMarkets stores, many of which areapparently quite large,to but one salesman;and on theremaining occasion,Spinney testified,Ponn did refer to acomplaint about"bare shelves."Worthy of note is Ponn'sown testimony indicating that even the largest store is notabsolutely required to be servicedevery day bythe salesmanto whom it is assigned.Donald Simonds, a driver anddriver's helper who some-times assisted in store deliveries or made them by himself,testified that in the course of such work he visited Dinneen'sstores and observed that in some the "shelf service"was "upto par," but in others it reflected "a sloppy job."He also 490DECISIONSOF NATIONAL LABOR RELATIONS BOARDtestifiedthat likecriticismcould bemadeof the work ofothersalesmen;and that while he "believed"store manag-ers more frequently called his attention to the poor condi-tion of productsand shelvesforwhichDinneen wasresponsible,he was present in Dinneen's stores a consider-able amountof the total time he hadoccasionto be at storeswhen goodswere delivered.In fact,Simonds had earliertestified at one pointthat he "wouldn't say"Dinneen'sshelves were"worse" than those of othersalesmen, although"they couldhave beenbetter."Simondsalso testified thaton "maybe two or three" occasions during Dinneen's em-ployment he overheard Ponn "criticizing" Dinneen, byspeakingto him,in a "normalvoice," "about going up andcleaning [his]shelvesup." But he further testified that hehad also overheard Ponn speaking in a similarvein to othersalesmen abouttheir work. As for broken bottles,Simondsobservedin his testimony, "you could have a bottle in yourhand and it could blow."Neither Spinney's testimony, nor Simonds',considered asa whole,rather thanselectivelyin parts takenout of propercontext,substantiates Ponn'sportrayalof Dinneen as acompletely unsatisfactorysalesmanwhosecontinued em-ploymentsimply could not be toleratedan instant longer.Ponn at one juncture testifiedthat "the straw that broke thecamel'sback"was a telephonecallmade to him by anofficial of a smaller store on Dinneen's route.According toPonn,the official statedthathis storehad not been ap-proached by theRespondent's salesmanfor 3 months. YetPonn alsotestified that this communicationoccurred afterNovember 12, the day on which he supposedlygave Din-neen a week's notice of termination.I am persuaded thatPonn discharged Dinneen,not for any ofthe reasons headvanced,but because Dinneen wasthe chiefprotagonist ofthe Union.Dinneen's union activityand the Respondent's efforts tostifle ithave been earlier described.Dinneen informed Spin-ney on November II of the efforts to bringin a union andthat he,Dinneen,had "signed up" practicallyall the em-ployees. The next day Spinneyaccused Dinneenof being a"troublemaker" or an"instigator";Ponn asked Dinneen fora union card and menacinglydeclared there would be "nosecrets in thisplace"; and Spinney inquiredof Dinneen ifDinneen were"still goingto go through with the Union,"statedDinneen was "making a mistake," and threatenedDinneen with dischargeby announcing, "Ponncould havefired you many times,"and contemporaneously asking,"Are youstill goingto go through with the Union?" There-after,the day followingthe Union'smeetingof November18, Ponn pressed Dinneen forinformationabout the meet-ing, remindedhim of hisearlier remarksabout "secrets inthis place," and ordered him to appear at theRespondent'sofficeon November 22 for "aserioustalk." Laterthat sameday, November 19, at about 4:30 p.m., when LeMay andDinneen appeared at the warehouseand LeMayclaimed amajority ofthe employees had designatedthe Union anddemanded of Ponnrecognition of the Union,Ponn dis-charged Dinneen,commenting that Dinneencould not beincluded amongthe Union's adherents,and asserting thathe had been dissatisfied with Dinneen'swork forsome timepast.From all the abovefacts,I am persuaded and find thatPonn's statement on November 19, voicing dissatisfactionwith Dinneen's work,and all the supporting reasons Ponnassigned for such dissatisfaction and for Dinneen's dis-charge,were obvious pretexts and not the true causes ofDinneen's separation. Ponn, I conclude, was actually moti-vated in firing Dinneen because of Dinneen's prominentactivity on behalf of the Union and because of Ponn's desireto frustrate suchactivityand successful unionization of theRespondent's employees which would result in the employ-ees' obtaining the right to compel the Respondent to engagein collective bargaining. I further find, therefore, that theRespondent's discharge of Dinneen on November 19, 1971,was discriminatory and in violation of Section 8(a)(3) and(1) of the Act.Raoul Mathieuwas employed by the Respondent as asalesman for the Worcester area from September13, 1971,until his separation in November of the year. The GeneralCounsel contends that he was discharged on November 22,and the Respondent on November 19, the last day for whichits records show he was paid. I find that he was actuallyterminatedby the Respondent on November 22, when atthe warehouse he turned in his route books and "equip-ment" to Bissonnette,and they were apparently accepted,and thus the fact that the Respondent considered him to beno longer an employee was for the first time officially con-veyed to him by a person with authority to act on theRespondent's behalf. It is clear from the record that, beforeNovember 22, no individual authorized by the Respondent,by word or by conduct, informed Mathieu in person of hisdischarge.Ponn testified that on the evening of November16 he mailed a letter which he signed and directed to Math-ieu, notifying Mathieu of his discharge. But Mathieu testi-fied, and I find, that he received the letter on November 23or November 24, and not before.The letter Ponn sent to Mathieuis undated,and reads:As of November 19, 1971 Your employmentis termi-nated.Allan Ponn, President(signed) Allan Ponn, Pres"Apart from the signature, the letter is typed, except for thedate "November 19, 1971," which was inserted by Ponn inhis handwriting. Ponn gave testimony that on the afternoonof Friday, Nobember 12, 1971, "I told the girl to prepare it";that "I wrote it out the way I wanted and she was to typeitMonday morning and mail it";that "I signed it the fol-lowing Tuesday," November 16; and that "I mailedit-"[p]ersonally"-[t]he evening of the 16th." Yet, earlierPonn had testified that on a Friday he "told the girl" " `Youget a letter ready and send it out to Mathieu terminatinghim.'And the letter went out, I think, [November 15 or 16.]Idon't know. Somewhere in the early part of the week. Itwas mailed to him because I didn't see these Worcesterfellows except maybe once every two or three weeks or onceevery two weeks." Ponn's secretary was not called by theRespondent as a witness, and Ifindhis testimony concern-ing the preparation of the letter, his mailing of it, and thedate on which it was mailed, quite strange and unconvinc-ing.Mathieu, moreover,was present at the warehouse onNovember 12, and also spoke to Ponn that night at the Beefand Beer. Hence, there was opportunity on November 12 PONN DISTRIBUTING, INC.491for Ponn to have notified Mathieu of his discharge in apersonal confrontation, without the need that day to haveresorted to the preparation of a letter. Furthermore, thiswould have been the time to give Mathieu 1 week's noticeof termination,in accordance with the practice Ponn assert-ed he had placed in operation, if Ponn had then in factdetermined to discharge Mathieu on November 19. In thelight of that consideration the unexplained handwritten in-sertion of the date "November 19, 1971" also casts doubton whether the letter was mailed on November 16, only 3days before November 19, as Ponn claimed, or later, per-haps after LeMay, on November 19, had confronted Ponnwith the Union's claim of majority status and demand forrecognition as the employees'bargaining agent.If 1 week'snotice was not given, possibly there was no need for anyadvance notice of termination at all.Mathieu credibly testified that he was ill and not at workon November 18 and November 19; that his wife "called insick" for him both days; that on November 20, a Saturday,he proceeded to service his route, insofar as "Cott" prod-ucts, as well as "Cliquot Club" beverages (in the distributionof which Ponn apparently also had an interest), were con-cerned; that on Saturday he handled certain "Cliquot Club"shelves forsalesman JohnLewandowski, who did not workweekends; that he observed Lewandowski's car on Novem-ber 20 and followed him to a store on the route,meeting himas he was leaving the store,and asked him what he wasdoing there; that Lewandowski said that Ponn had in-formed him the previous evening that Mathieu, Dinneen,and Carl Ellis had been fired; that he, Mathieu, responded,"Gee, no one told me anything about this"; and that whenLewandowski expressed some doubt as to his ability tooperateMathieu's route,Mathieu assured him that withhelp at the outset "to break him in" he had no need to beconcerned. Lewandowski admitted meeting Mathieu onNovember 20 and working that day, but insisted that Math-ieu had asked him "if he [Mathieu] was fired" and that he,Lewandowski, replied, "I felt it wasn't my responsibility totell anybody that they were fired and . . . to check with hissupervisor." To the extent their versions differ in any sub-stantial respect, I credit Mathieu's testimony. Lewandowskiwas a confused witness,uncertain of facts which shouldhave been well within his knowledge. Indeed, when askedby the General Counsel on cross-examination when he wasfor the first time told by Ponn to "Go do Ray Mathieu'sroute," he answered, "To be honest with you, I don't re-member." And when also questioned on cross-examinationby the General Counsel if he recalled how he "happened tobe working on Saturday, November 20th," he responded, "Idon't remember the situation,no." I find that Mathieuheard from Lewandowski on November 20 that he had beenfired, and that this was the first intimation he had of hispossible separation. As Mathieu further credibly testified,he telephoned Dinneen later that Saturday, inquired if Din-neen had been fired, and related to Dinneen what he hadlearned from Lewandowski; Dinneen confirmed that he,Dinneen, had been discharged, but stated that "he didn'thear anything about" Ellis; and Dinneen advised Mathieuto return his route books and "equipment" to the Respon-dent and"get a formal statement"that he was fired. OnMonday, November 22, Mathieu followed Dinneen's ad-vice, and, as found above, gaveBissonnettehis route booksand "equipment." As Mathieu testified, and I have alsofound above, he did not receive Ponn's letteruntil Novem-ber 23 or 24. Mathieu additionally testified, and I find, thathe was never told why he was discharged. The letter hereceived from Ponn, it will be noted, did not assign anyreason forhis termination.The recordis clear,however, that in October, approxi-mately 30 days after Mathieu had been engaged (Ponn andSpinney testified that Ponn had established a policy of hir-ing, on a60-day trial or probationary basis,all salesmenwho were newly employed after the Respondent's takeoverfrom the Cott concern), Ponn was prepared to dischargeMathieu because of his dissatifaction withthe manner inwhich Mathieu was performing his work, but was dissuadedfromdoing so byBissonnette,who "went to bat" for Math-ieu. Ponn, at the time, had made these facts known to Math-ieu andhad told Mathieu to improve his work. Spinneytestifiedthat in the beginning of Mathieu's employment,BissonnettetravelledMathieu's route with him for a littlemorethan 2 weeks and then "more or lessleft him on hisown with the intention . . . to check from time to time, tosee . . . if he wascovering things properly." "Apparently,"Spinney also testified, Bissonnette "found a few minorthings. . . certain things weren't done in thestores, the dietwasn't inthe right place or something, I don't know exactlywhat it was, and ... he had told Mr. Mathieu and .. .things seemedto be going along fine with Mr. Mathieu andhe was doing . . . a fairly decent job." Then, Spinney addi-tionally testified, there were complaints from the storesMathieu serviced, they "were minor complaints," "not com-ing inthe store at the proper time or doing the proper thing.And the only other complaint that really stood out was Mr.Cooney who happens to work for the Cott Company andwho, incidentally lives in Worcester . . . he happened to beout at oneof the stores that Mr. Mathieu was supposed tohave serviced and that store wasn't done and Mr. Cooneychecked a few other stores and those weren't done. And Mr.Mathieu was asked if he went out that Saturday and he saidno, he didn't go out because his car was stuck . . . or hiscar wouldn't start." Spinney further testified that it was atthis juncture that Ponn in October wanted to fire Mathieuand Bissonnette"stood up for" him. Spinney went on totestify that, afterward, he "was running a route at the time"and "wasn't really involved the way I should of been," thatBissonnette"was more or less checking out the Worcesterarea and makingsure that things were . . . done properly,"but that he, Spinney, recalled in the last month Mathieuworked that "we did get some calls but I don't know fromwhom, and they were again complaining about the .. .salesman. . . showing up-like he was supposed to call onMonday and he'd get there Tuesday and we had . . .num-erous complaints, the job wasn't being done right." Spinneyconceded that he was not involved in the decision to dis-chargeMathieu, but testified that he "believe[d]" he wastold about the decision; that he "believe[d]" he was in-formed Mathieu was being fired "three or four days priorto the 22nd or November, the 19th or whatever it was"; thatPonntold him "that he was not happy with Mr. Mathieu'sperformance"; that he, Spinney, "believe[d]" he and Ponn"may have discussed" Spinney's "opinion" concerning 492DECISIONSOF NATIONAL LABOR RELATIONS BOARDPonn's not being"happy" with Mathieu'swork;that Bis-sonnette"stuck up for Mr. Mathieu many times";and thathe "believe[d]" Bissonnette supported Mathieu again whenhewas fired but Ponn did not then"followhis[Bissonnette's] advice."Lewandowski,who in the distributionof "Cliquot Club"beverages worked in some of the stores Mathieu serviced,testified that Mathieu's "Cott"shelves were"done in a hap-hazard manner";that"sodas were supposed to be togetherand they weren't,gingeralewith maybea cola which iswrong,it just wasn't in uniform like it should be";and thatin one store the manager complained on one occasion "thatthe salesman wasn't showing up at the proper time. Thesewere times when he'd come in at 4:30 or 5:00 o'clock atnight when the store was supposed to be serviced7:00, 7:30in the morning."But Lewandowski insisted he never report-ed these matters to Ponn,as he "didn't believe it was myresponsibility to tell anybody anything."Moreover, he didnot testify that such matters occurred or existed after theOctober meeting in which Ponn informed Mathieu that hehad been ready to discharge Mathieu,but that Bissonnettehad successfully intervenedon Mathieu's behalf.Ponn himself testified that Mathieu"didn't do a damnthing after that[the October meeting],not a damn thing didhe do after that";and that"If he felt like servicing a store,he serviced it. If he didn'twant to go, he didn't go. He didwhatever he felt like doing";that this was "about a weeklater after our meeting"in October;and that Mathieu con-tinued to do as he pleased until Ponn finally "told the girl"to prepare a letter discharging Mathieu.Neither Ponn nor Spinney spoke to Mathieu after theOctober meeting to tell him of his claimed shortcomings, orto notify him personally that he was or would be discharged.Even according to Ponn's testimony,the undated letter ofdischarge was sent to Mathieu after his alleged 60-day trialor probationary period had elapsed,and, asnoted before,without giving him the I week's advance notice of termina-tion Ponn asserted was companypolicy,or assigning rea-sons for his separation.Ponn,I am satisfied,magnified Mathieu's alleged contin-ued defective work after their October meeting.No storemanager was called to corroborate his testimony thatMathieu's performance in that latter interval was seriouslydeficient.Lewandowski's testimony does not affirmativelyindicate that during that particular period Mathieu failed todo his job properly.And, in any event,for reasons alreadystated,I substantially discount Lewandowski's rather unim-pressive testimony.As for Spinney,his testimony reflectsthat the complaints about Mathieu's work-which were re-newed following Ponn'sOctober meeting with Mathieu-were about"minor things,"and that Bissonnette,who waslargely responsible for the Worcester area in which Mathieuworked,persisted even after that meeting in supportingMathieu and recommending that he not be discharged.Mathieu's dischargeby Ponn,like Dinneen's, came sud-denly during intense union activity and in the course of theRespondent's campaign of harrassment and intimidation ofits employees.Mathieu,Dinneen,and Ryan were the firstto talk of starting a union.Mathieu was with Dinneen whenthe latter notified Spinney on the night of November I 1 that"we were trying to form a union,"and there is no doubt thatSpinney-and therefore little doubt that Ponn-associatedMathieu with Dinneen as a leading activist in the unionmovement. In fact, Conney's derogatory remark to Mathieuand Ryan about their "wanting to get a Union into" theRespondent, made in the presence of Bissonnette, as Math-ieu and Ryan were entering the Beef and Beer on the nightof November 12, discloses that Mathieu's strong prounionsentimentswere known by all concerned. Later that nightPonn in conversation with Mathieu about the Union madecommentsto him violative of Section 8(a)(1) of the Act.Indeed, all the unlawful behavior of Ponn and Spinney-their attempts to stultify the employees in their protectedunion activity-and Ponn's preoccupation with the successof the Union and its majority status, earlier narrated andfound to be fact, have a direct bearing on the discharge ofMathieu, who was known to the Respondent as one of themain supporters of the Union. I conclude and find thatPonn discharged Mathieu, as he fired Dinneen, not becauseof poor performanceas a salesman,which Ponn inflated tounreasonable proportion and seized upon as a pretext, butbecause of conspicuous activity on behalf of the Union, andbecauseof Ponn's wish to nullify such activity and defeatself-organizationof the Respondent's employees leading tothe right to require the Respondent to engage in collectivebargaining.Iadditionallyfind,therefore,thattheRespondent's discharge of Mathieu on November 22, 1971,was discriminatory and in violation of Section 8(a)(3) and(1) of the Act.Carl Elliswas employed by the Respondent as a driverfrom the moment of its takeover from the Cott enterprise inAugust 1971. Like Dinneen, he "was there" at the time.And, like Mathieu, he was discharged by the Respondent onNovember 22, 1971, when for the first time he was officiallytold by an authorized management representative, in thisinstance, Spinney, that he was terminated. According to thetestimony of Ponn and Spinney, Ponn had directed Spinneyto notify Ellis before November 19 that he was severed asof that day, but Spinney failed to make contact with Ellisto carry out Ponn's order until Monday, November 22,when Spinney informed Ellis, as Spinney testified, that "asof Friday night [November 19] he [Ellis] was all done."Notwithstanding the Respondent's contention that Elliswas fired on November 19, I consequently find, as the Gen-eralCounsel urges, that Ellis was actually separated onNovember 22.Neither Spinney nor any other management representa-tive gave Ellis a specific reason for his discharge at or closeto the time of his severance, nor, in conformance with pur-ported policy, a week's advance notice of termination. ButPonn put forward, among others, four cumulativereasons,which appear substantial, for his decision to fire Ellis. Con-sidered below, they relate to Ellis' conduct, rather than tohis competence as a worker. Ponn readily conceded thatEllis was an experienced driver who was difficult to replace.In chronological order the alleged actions of Ellis, withwhich Ponn assertedly found so much fault, were: his abu-sive treatment of Spinney, occurring near the time of thetakeover in the summer of 1971; his suspected (in Ponn'sview, his confirmed) unauthorized appropriation of cases ofbeverages, belonging to Respondent, for his personal gain,occurring about October 30, 1971; his shortage of $26.80 in PONN DISTRIBUTING, INC.his cash collections from stores for delivered products, oc-curring in approximately the first week in November 1971;and his assault on Bissonette,occurring about November11, 1971, which,according to Ponn,finally triggered Ponn'sdetermination to fire him.Spinney substantially corroborated Ponn's testimony,and I find,that,in Ponn's presence,near the time of thetakeover,Ellis verbally abused Spinney at the Lunenbergwarehouse.Spinney,in fact,testified credibly that, whenEllis, who "has a temper that flares off very easily,"returnedto the warehouse with his truck and exploded and ranted,because, as it later developed,some customer had given him"a hard time,"and Spinney asked him what was wrong, Ellisreplied, "if you keep talking,I'm going to punch you."Aftera while,as Spinney further testified,Ellis subsided and Spin-ney was able to engage Ellis in rational discussion of thematter.Spinney was used to Ellis'bursts of temper andapparently did not permit them to affect him. He testified,"there's nothing to"Ellis' temper tantrums.Nevertheless,Ponn,on this occasion,was quite disturbed,as both Ponnand Spinney confirmed in their further testimony.Ponn toldSpinney immediately after this episode that he was not re-quired to tolerate such behavior,and, as Spinney testified,asked him,"why don't you get rid of [Ellis]? You are in aposition where you just don't have to take that." Ellis char-acterized the incident as a "discussion,"the details of whichhe could not"recall."Nor could he "recall"whether hethreatened Spinney,although he did not "believe"he did.I have accordingly found that what took place between Ellisand Spinney occurred substantially as Ponn and Spinneytestified.And I have further found that Ponn was genuinelyupset by Ellis' conduct and suggested that Spinney fire Ellis.In fact,Ponn additionally testified,without direct contra-diction,and I find,that he told Ellis at the time,"I'm notgoing to tolerate that kind of conduct from anyone."The record establishes-from the testimony of Simonds,Ponn,and Spinney(and even Ellis)-that Simonds, on orabout October 30,1971, called both Spinney and Ponn andinformed them that Ellis had loaded his truck with a sub-stantial number of cases not called for by customer orders.On the day in question,Simonds and Ellis had been workingtogether at truck loading.Goods loaded on trucks beyondthe requirement of orders can be sold without invoice by adishonest employee and the proceeds pocketed by him.It should be noted that,Ellis in his testimony,denied inany manner"stealing" from the Respondent.Moreover, hedenied Ponn's testimony to the effect that he admitted toPonn that he had misappropriated company products. Fur-thermore,checks Ponn immediately installed through Spin-ney and Acquilla Boucher,the tractor-trailerdriver incharge of the warehouse proper and of inventory control,failed,as Spinney and Boucher testified, to establish Ellis'guilt,although Ponn insisted that Robert Davis,a helper toElliswho later became his replacement and who was alsoused to observe Ellis and his actions,reported that in the lastdays of Ellis' employment Ellis had sold goods withoutinvoice to a particular store on his route.Ponn's testimonyin this respect, however,stands without substantial corrobo-ration in the record. But the guilt or innocence of Ellis neednot be decided. The questions that require resolution aremerely whether Ponn had a substantial objective basis for493at least suspecting Ellis, and whether Ponn was genuinelyconcerned.I am satisfied that affirmative answers to thesequestions are clearly indicated,for there is no doubt thatSimonds informed Ponn(and Spinney)on or about October30 that Ellis was loading a truck with quantities of beveragesexceeding those specified in customer orders;that this wasa very serious matter;and that Ponn vigorously set out tolearn,by issuing appropriate instructions to at least Spinneyand Boucher,whether Ellis was actually appropriating com-pany property to his own private use.There followed-in about the first week of November1971-a shortage of $26.80 in Ellis'collections.An invoicein that amount,related to a particular store,was marked"paid,"and bore the initials "C.E." Ellis informed Ponn'ssecretary,and Ponn and Spinney,that he did not place theinitials on the invoice-that the handwriting was not his-and further told Ponn and Spinney that Davis,his helper onthe truck,must have gone into the store in question, re-ceived the money,marked the invoice"paid,"and signedthe invoice with Ellis'initials,all in keeping with Davis'practice of acting in this manner,and that Davis also musthave kept the proceeds.According to Ponn,Ponn askedDavis if he had collected the money,and Davis answered,"No, you know who took it"; and Ponn also communicatedwith the store and was told that the"regular driver" hadcollected the receipts.The upshot of the matter was thatPonn divided the loss with Ellis and deducted$13.40 fromEllis' last paycheck.It is undisputed in the record that thedriver of the truck-and not the helper-is responsible forcash collections and must account for them.Again, thequestion is not whether Ellis improperly pocketed$26.80,but whether Ponn had sufficient cause to be suspicious ofEllis' behavior and was truly disturbed. I find,in all thecircumstances,that Ponn had such cause and was actuallyand gravely concerned.As for the fourth event of consequence,Ponn testifiedthat,upon arriving at the warehouse about November 11,1971, his bookkeeper said: "You should have been here thismorning.There was an awful hassle.This guy, Ellis, flippeda lit cigar in Joe Bissonnette's face and at the same timethreatened to punch him." At this juncture,Ponn furthertestified,he determined to fire Ellis as soon as Davis "wasready" as a replacement and it became feasible.Bouchertestified that he "came out of the warehouse"and "came tothe door and they [Ellis and Bissonnette]were arguing andI said to Carl,I said, `Don't start any trouble.'And that'sall there was." He also testified he saw no cigar thrown atanyone,while he was"there." Spinney testified he heard"loud voices,"went to investigate,found Ellis and Bisson-nette talking,and Boucher told him, "Don't worry about it,everything is settled." And Simonds testified that he waspresent on or about November 11 when Ellis and Bisson-nette had an argument;and that Ellis "threw a cigar in his[Bissonnette's]face"and "shoved Mr. Bissonnette andwanted Mr. Bissonnette to fight."Ellis described the epi-sode as a"discussion"with Bissonnette about Bissonnette'sinstructions,with which he disagreed, regarding how "toline the[truck] loads up." Bissonnette,he further testified,wanted the drivers to change their method of lining their"own loads up,"insisted upon having it done"his way," andEllis "had an argument with him about it." Significantly, 494DECISIONSOF NATIONAL LABOR RELATIONS BOARDwhen asked on cross-examinationif he "threw acigar at"Bissonnette,Ellis answered, "I don't rememberif I threw acigar at him or not." I find that Ellis conductedhimself onthis occasion substantially as Simonds testified and substan-tially asPonn testifiedhis bookkeeper reportedto him. Ifind, also, particularlyin viewof Ponn's concernabout Ellis'earlier abuseof Spinneyand Ponn's warningon that occa-sion to Ellis,and of Ponn's additionalconcernabout Ellis'honesty,that the eventof November 11 was of substantialmoment toPonn and greatly disturbed him; and that PonninstructedSpinney, before November 19, to inform Ellis ofhis discharge as of thatday. As found above, however,Spinney failed tonotify Ellis of hisseveranceuntil Novem-ber 22.UnlikeDinneen and Mathieu,Ellis,who signed a unioncard on November 12, 1971, wasnot a leader in the self-organizational drive among the Respondent's employees,nor could he have been suspected of being one. He was nomore active in the employees' efforts tounionizethan anyother cardsigner(excluding Dinneen,Mathieu,and Ryan).To be sure,he was amongthe driversDinneen atfirst con-sulted beforeDinneen proceededfurther with "starting" aunion, and he was amongthe drivers Spinneythreatenedand questioned on the morningof November12. But he wasno more conspicuousthan any other driver in thesegroups.He intervenedwhen the talkbetween Spinney and Dinneenthe nightof November 12 became "heated," but only to tellDinneen to sit down withhim or gohome.The GeneralCounsel tookpainsto point out in his brief that "Ellis wasalso the driveron Dinneen's route," but this hardly identi-fied Ellis with Dinneen insofar as union affairs were con-cerned.The General Counselalso assertsin his brief thatEllis "attendedthe [Union's]meeting onNovember 18," butgivesno transcript citation, although hedoes sofor otherstatements he makes.Nor can I on my own find any recordsupport forhis assertion.EvenifEllis' attendance at themeeting werefact,and evenif the Respondent knew he hadattended,this stillwould not have marked Ellisas a unionactivist more prominentthan othernonleaders, like Lewan-dowski and Thatcher, who undoubtedly attended and werenot discharged.In the light of the foregoingfindingsand considerations,despitetheRespondent's seriousunfair laborpracticesfound above, and although the matteris not entirely freefrom doubt,Icannotconclude that the Respondent,through Ponn,dischargedEllis forhis unionactivity ratherthan for thereasonswhich Ponn advanced. The GeneralCounsel hasthe burdenof establishing by a preponderanceof the evidence that the Respondentviolated the Act. I findthat,insofar as the Respondent's dischargeof Ellis on No-vember 22 is concerned, the General Counsel has failed tosustain thatburden.C. The Refusal ToBargainAs I have found that Mathieu was discharged in violationof Section 8(aX3) and(1) of the Act, on November 22, 1971,the datethe petitionin Case 1-RC-11860 was filed,I laterconclude thatObjection6 should be sustained and recom-mend that the Board set asidethe electionof December 30,1971.Goodyear Tireand RubberCompany,138 NLRB 453,454-455 (1962);West Texas Equipment Company, 142NLRB 1358, 1359-60 (1963). That being so, there is noimpedimentto consideration and determination of the al-leged violation of Section 8(a)(5) and (1) of the Act; andthere is no obstacle to the issuance of a bargaining orderbased on such violation, if found, or, given the Union'smajority status in an appropriate bargaining unit, on thefound violations of Section 8(a)(1) and (3) of the Act (as-suming such an order is otherwise warranted under the ruleslaid down bythe SupremeCourtinN.L.R.B. v. Gissel Pack-ing Co., Inc.,395 U.S. 575 (1969) ).Irving Air Chute Compa-ny, Inc.,Marathon Division,149 NLRB 627, 629-630 (1964);theGisselcase,supra,395 U.S. at 615, In. 34.I find, as the complaint alleges and the answer admits,that all salesmen,drivers,and warehousemen of the Re-spondent employed at its warehouse, exclusive of officeclerical employees, professional employees,guards,and su-pervisors as defined in Section 2(11) of the Act, constitutea unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act (herein calledthe appropriate unit). I also find, as the complaint alleges,and the answer admits, that on or about November 19, 1971,the Union requested the Respondent to bargain collectively,in respectto rates of pay, wages, hours of employment, orother conditions of employment, with the Union, as theexclusive representative of all the employees of the Respon-dent in the appropriate unit. In consonance with earlierconclusions I reached, I find that such request was made onNovember 19, 1971, at about 4:30 p.m. For reasons whichare stated below, I further find that at the time of suchrequest and at all times thereafter the Union has been therepresentative for the purposes of collective bargaining of amajority of the employees in the appropriate unit, and, byvirtue of Section 9(a) of the Act, has been and is now theexclusive representative of all the employees in the appro-priate unit for the purposes of collective bargaining in re-spect to rates of pay, wages, hours of employment, or otherconditions of employment.The parties stipulated, and I find, that on November 19,1971, the date of the Union's demand for recognition, therewere 13 named employees in the employ of the Respondentwho were clearly within the appropriate unit. In addition,the General Counsel contended that, since Dinneen andMathieu, salesmen, and Ellis, a driver, were discriminatorilydischarged in violation of the Act, they were employees ofthe Respondent(under Section2(3) of the Act),and as suchwithin the appropriate unit at the time of the Union's recog-nition demand; and that in any case they were actuallyemployed at the time of the demand and consequently with-in the appropriate unit. The Respondent insisted, however,that all three employees had been discharged for cause be-fore the Union's demand, and solely for that reason werenot to be included as part of the appropriate unit. As I havefound, however, that all three were discharged after theUnion's demand (and Dinneen and Mathieu were in anyevent unlawfully discharged in violation of Section 8(a)(3)and (1) of the Act), Dinneen, Mathieu, and Ellis were withinthe appropriate unit when the Union requested recognitionas bargaining agent.Also, the General Counsel urged, con-trary to the Respondent's position, thatBissonnette was asupervisor and therefore was to be excluded from the appro- PONN DISTRIBUTING,INC.495priate unit.Above,Ihave found merit to the GeneralCounsel's contention that Bissonnette was a supervisorwithin the meaning of Section 2(11) of the Act, and I there-fore conclude that he was not within the appropriate unitwhen the Union demanded recognition.At the time of the Union's demand,therefore,there were16 employees within the appropriate unit.Introduced intoevidence at the hearing were 11 cards designating the Unionas collective-bargaining representative.Ten were signed be-fore the Union's demand by employees within the appropri-ate unit,and plainly should be counted towards,and do infact establish,the Union's majority status at the time of suchdemand.No substantial issue was raised by the Respondentas to their validity,some having been admitted in evidenceover the Respondent's objections,which were duly consid-ered at the hearing and overruled for lack of merit. Gov-erning legal precedents,including the Supreme Court's flatrejection of "any rule that requires a probe of an employee'ssubjective motivations[in signing a card]as involving anendless and unreliable inquiry" (theGisselcase,supra,395U.S. at 608), and commonly accepted principles,which re-quire no citation,that not only the employee who signed thecard may testify to and establish its authenticity and validi-ty, but also a person who witnessed the signing or receivedthe card from the employee in circumstances fairly andreasonably indicating the employee signed the card,forciblydemonstrate the insubstantiality of the Respondent's objec-tions and arguments,which were predicated on such indi-cated grounds,that some of the 10 cards should not beregarded as proper employee authorizations of the Union toact as collective-bargaining agent.An 11th card was alsoreceived in evidence over the Respondent's objection.Earli-er mentioned,itwas completed before the Union's demandby Kilcoyne,who was also within the appropriate unit. Asearlier noted,however,itwas not signed by him on the linerequiring his unprinted"Signature,"although he printed hisname in the space calling for his "NAME(PRINT)."I finditunnecessary to consider all the circumstances underwhich he completed the card,save for his signature, and todetermine whether it should also be counted,for,withoutthe card,the Union at the time of its recognition demandrepresented a clear majority of the employees in the appro-priate unit-10 of 16.What happened after the Union,through LeMay, de-manded recognition on November 19, 1971, has also beenrelated above.The Respondent,by Ponn, refused the de-mand and simultaneously announced to LeMay and Din-neen Dinneen's unlawful discharge and that Dinneen couldnot be counted among the Union's adherents.In such cir-cumstances,the Respondent can scarcely be heard to saythat its refusal was for legitimate reasons and not to weakenthe Union's position and avoid the obligation to bargaincollectively with the Union as the employees'representa-tive.I find that what the Respondent did, in every sense ofthe phrase,as it is used in Section 8(a)(5) of the Act, was "torefuse to bargain collectively with the representatives of hisemployees,"and that it thereby violated Section 8(a)(5) and(1) of the Act.Dinneen's unlawful discharge was only part of theRespondent's total and deliberate campaign to abort suc-cessful self-organization among the employees in the appro-priate unit and to circumvent the statutory obligation tobargain collectively with the Union as their majority repre-sentative.In addition,the Respondent discriminatorily ter-minated Mathieu and engaged in unlawful interrogation,intimidation,threats, and promises of benefit.These viola-tions,whether viewed by themselves,or in the context of theRespondent's specific flouting of Section 8(a)(5), warrant-indeed require-the issuance of a bargaining order.The unfair labor practices which the Respondent com-mitted,particularly the illegal discharges of Dinneen andMathieu at the height of union activity,when the Union'smajority status had ripened and it had made its demand forrecognition,were substantial and pervasive.They wereegregious enough,in my judgment,to come within the firstcategory,specified inGissel,of unfair labor practices of"such a nature that their coercive effects cannot be eliminat-ed by the application of traditional remedies,with the resultthat a fair and reliable election [in this case,a fair andreliable rerun]cannot be had." 395 U.S. at 613-614. In anyevent,they surely fall within the second category,also de-fined inGissel,of "less extraordinary cases marked by lesspervasive practices which nonetheless still have the tenden-cy to undermine majority strength and impede the electionprocesses." 395 U.S. at 614.I entertain no doubt whateverthat "the possibility of erasing the effects of [these] pastpractices and of ensuring a fair [rerun] by the use of tradi-tional remedies,"if at all present, "is slight and that employ-ee sentiment once expressed through cards would, onbalance,be better protected by a bargaining order."Gissel,395 U.S. at 614-615. I shall therefore include a direction tobargain in my recommended Order.IV. OBJECTION 6 TO THE ELECTION OFDECEMBER 30, 1971Since I have found above that on November22, 1971, theday thepetition was filed inCase 1-RC-11860,the Respon-dent discriminatorily discharged Raoul Mathieu in viola-tion of Section 8(a)(3) and(1) of the Act,I conclude that theUnion'sObjection 6 to the election of December30, 1971,should be sustained,and I shall recommend that the Boardset aside the election.GoodyearTire and Rubber Company,supra;and West Texas EquipmentCompany,supra.Upon the foregoing findings of fact and the entire record,Imake the following:CONCLUSIONS OF LAW1.The Respondent,Ponn Distributing,Inc., is and at allmaterial times has been an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.The Union,Retail,Wholesale and Department StoreUnion, AFL-CIO,is and at all material times has been alabor organization within the meaning of Section 2(5) of theAct.3.All salesmen, drivers,and warehousemen of the Re-spondent employed at its warehouse, exclusive of officeclericalemployees,professional employees,guards,and su-pervisors as defined in Section2(11) of theAct, constitutea unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act. 496DECISIONSOF NATIONAL LABOR RELATIONS BOARD4.Since November19, 1971, the Unionhas been and isthe exclusive representative of all employees in the aforesaidappropriate unit for the purposes of collective bargainingwithin the meaning of Section9(a) of the Act.5.Since November 19, 1971, the Respondent has refusedand is refusing to bargaincollectivelywith the Union, andtherebyhas engaged and is engaging in unfairlaborpractic-es within the meaning of Section 8(a)(5) ofthe Act.6.TheRespondent violated Section8(aX3) of the Act bydischarging Donald Dinneenon November 19, 1971, andRaoul Mathieu on November22, 1971,because of theirprominentactivity on behalfof the Union andbecause ofits desire to defeat the self-organizational efforts of its em-ployees and avoid the obligation to bargaincollectively withthe Union.7.TheRespondent violated Section8(a)(l) of the Act bythe above-described refusalto bargain and discharges; andby coercivelyquestioning and otherwise intimidating theemployees in regard to their unionactivity,by threateningthem with discharge and the loss of favorable working con-ditions if their self-organizational efforts were successful,and bypromising them benefits under circumstances, indi-cating that for such benefits the employees were to halt theirunion activity,such conduct having occurredfrom Novem-ber 12, 1971,to December2, 1971.8.The aforesaid unfairlaborpractices affect commercewithin the meaning of Section 2(6) and(7) of the Act.9.TheRespondent has not committed any other unfairlabor practices alleged in the complaint herein.10.Objection6 to the election of December30, 1971, issustained.THE REMEDYHaving found that the Respondent has engaged in certainunfair labor practices,itwill be recommended that it ceaseand desist therefrom and from like or related invasions ofthe employees'Section 7 rights, and that it take certainaffirmative action designed to effectuate the purposes andpolicies of the Act.For reasons already stated,itwill be recommended thatthe Respondentbe ordered to bargain with the Union uponrequest-and to cease and desist from refusing to bargainwith the Union.It has been found that the Respondent discharged Don-ald Dinneen on November 19, 1971, and Raoul Mathieu onNovember 22, 1971, in violation of Section 8(aX3) of theAct. It will therefore be recommended that the Respondentoffer Dinneen and Mathieu immediate and full reinstate-ment to their former jobs or, if those jobs no longer exist,to substantially equivalent positions, without prejudice totheir seniority or other rights and privileges, and make themwhole for any loss of earnings suffered by reason of theirdischarges by payment of a sum equal to that which theynormally would have earned,absent the discharges, fromthe date of the discharge to the date of the offer of reinstate-ment,less net earnings during such period,with backpaycomputed on a quarterly basis in the manner established bythe Boardin F.W.Woolworth Company,90 NLRB 289.Backpay shall carry interest at the rate of 6 percent perannum as set forth inIsisPlumbing & Heating Co.,138NLRB 716. It will be additionally recommended that theRespondent preserve and make available to the Board,upon request, all payroll records, social security paymentrecords, timecards, personnel records and reports, and allother records necessary and useful to determine theamounts of backpay due and the rights of reinstatementunder the terms of this recommendation.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER1The Respondent, Ponn Distributing, Inc., Leominster,Massachusetts,its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with the Union, Re-tail,Wholesale and Department Store Union, AFL-CIO, astheexclusivebargainingrepresentativeofalltheRespondent's employees in the appropriate unit of allsalesmen,drivers,and warehousemenemployed at theRespondent's warehouse, exclusive of office clerical em-ployees, professional employees, guards, and supervisors asdefined in Section 2(11) of the Act.(b)Discharging its employees because of their union ac-tivity.(c)Coercively interrogating and otherwise intimidatingits employees in regard to their union activity.(d) Threatening its employees with discharge and withloss of favorable working conditions because of their unionactivity.(e)Promising its employees benefits if they will halt theirunion activity.(f) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of rightsguaranteedthem by Section 7 of the Act.2.Take the following affirmative action which will effec-tuate the policiesof the Act:(a)Upon request, bargain collectively with the Union,Retail,Wholesale and Department Store Union, AFL-CIO,as the exclusive bargaining representative of all theRespondent's employees in the appropriate unit describedabove.(b)Offer Donald Dinneen and Raoul Mathieu immedi-ate and full reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights and privi-leges, and make them whole for any loss of pay suffered byreason of their discharges by the Respondent in the mannerset forth above in the section of this Decision entitled "TheRemedy."(c)Preserve and, upon request, make available to theBoard and its agents, for examination and copying, all pay-1 In the event no exceptions are filed as providedby Sec102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102 48of the Rules and Regulations,be adopted by the Board and become itsfindings,conclusions,and Order, and all objections thereto shall be deemedwaived for all purposes. PONN DISTRIBUTING, INC.497roll records, social security records, timecards, personnelrecords and reports, and all other records relevant and nec-essary to the determination of the backpay due and therights of reinstatement provided under the terms of thisrecommended Order.(d) Post at its warehouse in Leominster, Massachusetts,copies of the attached notice marked "Appendix." 2 Copiesof said notice, on forms provided by the Regional Directorfor Region 1, after being duly signed by the Respondent'srepresentative, shall be posted by it immediately upon re-ceipt thereof and maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for Region 1, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges that the Respondent violated the Act inany respect not found herein.Finally, IT IS ORDERED that, as Objection 6 has been sus-tained, the election conducted on December 30, 1971, inCase 1-RC-11860 be, and it hereby is, set aside.2 In the event that the Board's Order is enforcedby a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board"shall read"Posted Pursuant to aJudgment of the United StatesCourt of AppealsEnforcing an Order of theNational Labor Relations Board."house, exclusive of office clerical employees, profes-sional employees, guards, and supervisors as defined inSection 2(11) of the National Labor Relations Act.WE WILL NOT discharge our employees because oftheir union activity.WE WILL NOT coercively interrogate or otherwise in-timidate our employees in regard to their union activi-ty.WE WILL NOT threaten our employees with dischargeor loss of favorable working conditions because of theirunion activity.WE WILL NOT promise our employees benefits if theywill halt their union acitivity.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof rights guaranteed them by Section 7 of the NationalLabor Relations Act.WE WILL, upon request, bargain collectively with theabove-named Union as the exclusive bargaining repre-sentative of all our employees in the above-describedappropriate unit.WE WILL offer to Donald Dinneen and Raoul Math-ieu immediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their seniori-ty or other rights and privileges, and make them wholefor any loss of earnings suffered as a result of theircharge by us.APPENDIXNOTICETO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOTrefuse to bargain collectively with Re-tail,Wholesale and DepartmentStore Union, AFL-CIO, as theexclusive bargaining representative of allour employeesin the appropriateunit of all salesmen,drivers,and warehousemenemployed atour ware-DatedByPONNDISTRIBUTING, INC(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Seventh Floor, Bulfinch Building,15New Chardon Street, Boston, Massachusetts 02114,Telephone 617-223-3300.